Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 09/27/2021, are accepted and do not introduce new matter. 
Previous 112(b) rejections are overcome. 
Claims 1-18 and 20-21 are pending; claim 19 is cancelled; claims 20-21 are new. 

Allowable Subject Matter
Claims 1-18 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 10, the prior art fails to teach a fill system for automatically supplying nitrogen and air to a fire sprinkler system, the fill system comprising; a reservoir tank wherein gas in said reservoir tank is provided to a sprinkler system when a pressure in said sprinkler system is below a predetermined threshold until said pressure in said sprinkler system is returned above a sprinkler system supervisory pressure when said reservoir tank ceases providing gas to said sprinkler system; a separation system for obtaining nitrogen from atmospheric air and supplying said nitrogen to said reservoir tank; a compressor, for supplying atmospheric air; a bypass valve, said bypass valve directing air from said compressor alternatively to said separation system and directly to said reservoir tank: a sensor for detecting a gas pressure in said reservoir tank over time; and a controller supplying gas to said reservoir tank when said gas pressure in said reservoir tank drops below a target pressure until said pressure in said reservoir tank is above a set point pressure by activating said compressor and: configuring said bypass valve to direct air to said separation system when said sensor detects a gas pressure change over time below a rate at which said separation system can supply nitrogen to said reservoir tank; or configuring said bypass valve to direct air directly to said reservoir tank when said sensor detects a gas pressure change over time above said rate at which said separation system can supply nitrogen to said reservoir tank; wherein said target pressure of said reservoir tank is above said sprinkler system supervisory pressure; and wherein said controller supplies gas to said reservoir tank when said sprinkler system is above said sprinkler system supervisory pressure and said reservoir tank is bellow said set point pressure.
	Examiner asserts that the prior art fails to teach a nitrogen fill system for a fire sprinkler system in which a reservoir tank stores nitrogen generated by a separator; wherein gas in said reservoir tank is provided to the sprinkler system when a pressure in said sprinkler system is below a predetermined threshold until said pressure in said sprinkler system is returned above a sprinkler system supervisory pressure when said reservoir tank ceases providing gas to said sprinkler system; a controller supplying gas to said reservoir tank when said gas pressure in said reservoir tank drops below a target pressure until said pressure in said reservoir tank is above a set point pressure; and wherein said controller supplies gas to said reservoir tank when said sprinkler system is above said sprinkler system supervisory pressure and said reservoir tank is bellow said set point pressure. 

All pending claims are allowed for further limiting claims 1 or 10, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.






/JUAN C BARRERA/
Examiner, Art Unit 3752



/DARREN W GORMAN/Primary Examiner, Art Unit 3752